DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, “respiratory motion” in Claims 3, 4, 12, 17, and 19 lacks support in the Specification. Since this subject matter was not present in the parent application, these claims have an effective filing date of 5/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. When claims merely recite a functional result achieved by the invention, but the specification does not sufficiently describe how the function is performed or the result is achieved, the claims lack written description. The functional result of generating a control signal from a measurement signal indicative of respiratory motion with no details set forth on how this is actually accomplished does not reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11-12, 14and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Again, it is unclear how the breathing rate is determined.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 discloses the processor generates the control signal and Claim 6 discloses a generator generates the control signal. It is unclear what generates the control signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-10, 12-13, 15, 17-19, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Libbus et al. (PG Pub. 2008/0051839). 
Regarding Claims 2, 10, and 17, Libbus discloses a system for controlling delivery of energy to an electrode, the system comprising: a processor (see microprocessor 1053, Fig. 10) configured to: cause a generator (see generators 1058A-C) to deliver an amount of energy to an electrode disposed on a medical device (see electrodes 1055A-C and 1056A-C); receive a measurement signal from a sensor (see accelerometer 518; Fig. 5), wherein the measurement signal is indicative of a motion of a body of a patient in which the electrode is in contact with (see par. 61); and generate a control signal based on the measurement signal meeting a determined condition; wherein the control signal is configured to cause the generator to vary the amount of energy (see par. 26).
Regarding Claim 3, Libbus discloses wherein the measurement signal indicative of the motion of the body of the patient is indicative of a respiratory motion of the patient (see side effect detector 512; Fig. 5). 
Regarding Claims 4, 12, and 19, Libbus discloses wherein the respiratory motion is caused by stimulation of a nerve (see par. 26).
Regarding Claims 5 and 13, Libbus discloses wherein the sensor is an accelerometer or an air flow sensor (see accelerometer 518).
Regarding Claims 6 and 15, Libbus discloses the generation of the control signal (see par. 62).
Regarding Claims 7 and 21, Libbus discloses the control signal is communicated wirelessly to the generator (see par. 73 and 81).
Regarding Claim 8, Libbus discloses wherein the generator is in communication with a programmer (see par. 73).
Regarding Claim 9, Libbus discloses wherein the medical device includes a plurality of leads connected to a plurality of electrodes, and the plurality of electrodes includes the electrode (see leads; par. 69 and 71).
Regarding Claim 18, Libbus discloses wherein the control system comprises processor logic and control circuitry (see par. 69).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 14, 16, 20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. (PG Pub. 2008/0051839) in view of Tehrani et al. (PG Pub. 2008/0167695).
Regarding Claim 11, Libbus does not disclose determining a breathing rate. Tehrani discloses a similar neurostimulator wherein generating a control signal based on the received measurement signal includes determining a breathing rate based on the received measurement signal (see par. 175). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine a breathing rate because Tehrani teaches it helps manipulate stimulation to successfully entrain the brain (see par. 203).
Regarding Claim 14, Tehrani further discloses wherein the sensor is configured to detect breathing (see par. 109). It would have been obvious to one of ordinary skill in the art at the time of the invention to detect breathing because Tehrani discloses it helps to prevent or detect disorders that affect breathing (see par. 17).
Regarding Claim 16, see rejection of Claim 9 above. Libbus does not disclose a flexible insulating sheet. Tehrani discloses wherein the medical device includes a plurality of leads (see leads 23, 24) connected to a plurality of electrodes (see electrode assemblies 21, 22), and the plurality of electrodes includes the electrode (see electrodes 21 a-d and 22 a-d); and the electrode is supported on a flexible insulating sheet (see par. 109). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the electrode structure taught by Tehrani because it allows for easy implantation through the abdomen and into the muscle of the diaphragm where breathing can easily be detected (see par. 109).
Regarding Claim 20, Tehrani further discloses a tube (see par. 109). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a tube because Tehrani teaches it helps in the implantation process (see par. 109).
Regarding Claim 22, Libbus does not disclose detecting the onset of breathing. Tehrani discloses the sensor is configured to detect the onset of breathing (see par. 110 and 153). It would have been obvious to one of ordinary skill in the art at the time of the invention to detect the onset of breathing because Tehrani teaches it helps mark when to apply stimulation when a disorder is detected (see par. 183 and 184). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792